Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Garrett on 4/19/2021.

The application has been amended as follows: 

Claim 1 (currently amended): An ear shield for covering an auricle of a human ear, comprising: 
a support structure including a medial portion and a lateral portion integrally joined by a joining portion in the ear shield that is configured to be positioned at a rear of the auricle when the ear shield is placed on a human ear, the lateral portion and medial portion being configured to receive a helix and lobule of the auricle therebetween; 

the lateral portion extending forward from the joining portion at a lateral side of the joining portion and defining a lateral plane, and being configured to fit over a lateral side of the auricle;
 a medial articulating tab extending rearward from the joining portion at the medial side of the joining portion; 
a lateral articulating tab extending rearward from the joining portion at the lateral side of the joining portion; 
the joining portion being configured to have a cantilevered spring action that biases the medial portion and the lateral portion to a neutral position with respect to each other in which the medial portion and lateral portion are separated by a space between the medial portion and the lateral portion, and the medial plane and lateral 4Appln. No. 16/176,131 Response dated Nov. 2, 2020 Reply to Office Action of Sept. 2, 2020Docket No. CONTOURE_18_NPA2plane are substantially parallel, and wherein the joining portion is substantially perpendicular to both the medial plane and the lateral plane when the medial portion and the lateral portion are in the neutral position; 
wherein the medial portion, lateral portion, medial articulating tab, lateral articulating tab, and joining portion are a unitary polymeric structure;
 a pliable heat resistant cover disposed over an outer surface the lateral portion and over an outer surface of the medial portion, and which extends outward from the lateral portion in the lateral plane around at least a portion of a perimeter of the lateral portion, the pliable heat resistant cover forms a rim that curves inward from the lateral  to a position over a top of the medial portion so as to cover the space between the lateral portion and the medial portion ; and 
wherein the articulating ear shield is configured exclusively to be worn on one of either a left ear or a right ear.

10. (Currently Amended) An articulating ear shield for preventing exposure of a person's ear to styling implements and chemicals, comprising: 
a support structure having a lateral portion and a medial portion joined by a joining portion that is a cantilevered spring member between the lateral portion and the medial portion, the joining portion being configured to bias the lateral portion and the medial portion to a neutral position relative to each other, wherein in the neutral position a lateral plane defined by the lateral portion and a medial plane defined by the medial portion are substantially parallel and the lateral portion and medial portion are separated defining a space between them,  the lateral portion configured to engage a 7Appln. No. 16/176,131Response dated Nov. 2, 2020Reply to Office Action of Sept. 2, 2020Docket No. CONTOURE_18_NPA2lateral side of the auricle, the medial portion configured to engage a medial side of the auricle along a helix of the auricle;
 the support structure further including a lateral articulating tab extending from the joining portion at a lateral side of the joining portion in an opposite direction from which the lateral portion extends; 

wherein the medial portion, lateral portion, medial articulating tab, lateral articulating tab, and joining portion are a unitary polymeric structure; 
a heat resistant pliable cover disposed over, and which covers, an outside of the lateral portion and an outside of the medial portion, and which further covers and is disposed over the lateral articulating tab and the medial articulating tab, and which extends outward from the lateral articulating tab and around the lateral portion of the support structure in a plane defined by the lateral portion, and which forms a rim that curves inward from the lateral plane  to a position over a top of the medial portion so as to cover the space between the lateral portion and the medial portion, the rim forming  a portion of a perimeter of the heat resistant pliable cover on the lateral portion in a configuration to cover the helix and a lobule of the auricle, ; and 
wherein the articulating ear shield is configured exclusively to be worn on either a left ear or a right ear.

17. (Currently Amended) An articulating ear shield for protecting an auricle of a human ear, comprising: 
, thereby defining a space in a configuration to receive the auricle between the lateral portion and the medial portion, wherein the lateral portion extends forward from the joining portion at a lateral side of the joining portion, the medial portion extends forward from the joining portion at a medial side of the10Appln. No. 16/176,131Response dated Nov. 2, 2020Reply to Office Action of Sept. 2, 2020Docket No. CONTOURE_18_NPA2 joining portion, and wherein the lateral portion is configured to fit over a lateral side of the human ear and the medial portion is configured to fit over the medial side of the human ear when the articulating ear shield is worn on the human ear, and wherein the articulating ear shield is configured exclusively to be worn on either a left ear or a right ear;
 a lateral articulating tab that extends to a rear from the joining portion at the lateral side of the joining portion;
 a medial articulating tab that extends to the rear from the joining portion at the medial side of the joining portion; 
a heat resistant pliable cover disposed over an outside of the lateral portion and an outside of the medial portion, and which extends outward over the lateral portion in a lateral plane defined by the lateral portion, and which, at a perimeter of the heat resistance pliable cover, forms a rim that curves inward   to a position over a top of the medial portion so as to cover the space between the lateral portion and the medial portion, the rim being in a configuration to cover a helix and a lobule of the auricle, 
wherein the medial portion, lateral portion, medial articulating tab, lateral articulating tab, and joining portion are a unitary polymeric structure; and 
wherein the joining portion is a cantilevered spring member that biases the lateral portion and the medial portion to a neutral position where the lateral portion and the medial portion are separated and the lateral plane and a medial plane defined by the medial portion are substantially 11Appln. No. 16/176,131Response dated Nov. 2, 2020Reply to Office Action of Sept. 2, 2020Docket No. CONTOURE_18_NPA2parallel, and wherein urging the lateral articulating tab and the medial articulating tab together causes the joining portion to flex and causes the lateral and medial portions to move apart at an angle.

Please amend the specification as follows:
[0056] The cover 104 is formed over the lateral and medial portions 106, 108, and extends outward from the lateral and medial portions 106, 108 in the lateral and medial planes defined by the lateral and medial portions 106, 108. The material of the cover 104 can also extend over the lateral and medial articulating tabs 112, 114 as well. In some embodiments the cover 104 can be molded over ("overmolded") the support structure 102, which can be provided as a unitary member, formed by molding a plastic or polymeric material suitably stiff for the application. Along a major part of the perimeter of the cover 104 on the lateral portion 106 side, the cover is turned or curved inward, toward the medial portion, forming a rim 126 that extends over the helix and lobule of the auricle.  



[0057] Thus, the support structure 102 and cover 104 form a pocket or space inside the articulated ear shield 100 in which substantially the entire auricle of a person's ear can fit. The articulated ear 18Docket No. CONTOURE_18_NPA2shield 100 can be opened by pressing the articulating tabs 112, 114 together to allow the articulating ear shield to be placed on and over the auricle of a person's ear.  A tactile protrusion 130 can be provided to allow a user to grip at the proper location to squeeze the articulating tabs 112, 114 towards each other. Once the articulating tabs 112, 114 are released, a portion of the auricle can be captured between the lateral portion 106 and the medial portion 108 to retain the articulated ear shield on the auricle. The geometry of the lateral portion 106, medial portion 108, and joining portion 110 can be designed so that any force against the wearer's ear is minimal, and not uncomfortable. Designers can take advantage of the fact that the helix and lobule of the auricle are generally not as sensitive to pressure as other portions of the body.


Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Reference characters 132,134,136,138,140,142,144, 146, 148, and 150 should be removed from figs. 1,4, and 7 in accordance with the spec amendment which deletes these reference characters from the spec.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
No prior art was found to teach, along with the other claim limitations, the rim curving inward to a position over a top of the medial portion so as to cover the space between the lateral portion and the medial portion. The closest prior arts of record are Hwang (U.S. Patent No. 4850055) and Tsai (U.S. 20030085069). Hwang fails to teach the above limitation and while Tsai teaches a curved cover portion, Tsai does not teach  lateral and medial planes being substantially parallel in the neutral position as claimed. It was not found obvious to combine Tsai and Hwang to meet all of applicant’s claim limitations and no other prior art was found for suitable combination with Tsai or Hwang to meet all of applicant’s claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579.  The examiner can normally be reached on M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABBY M SPATZ/Examiner, Art Unit 3732 

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732